SWEENEY, J.
Heard on motion of defendant, filed May 15, 1918, that he m-w he admitted to bail.
In Sep+emher, 1917. defendant was 'indicted fo.r the murder of Nicholas Golden on the 14th of August, 1917, 'by shooting him with a revolver. October 10, 1917, defendant • was ar- ■ raigned and pleaded not guilty and was committed to jail without bail. The indictment was brought for trial before Mr. Justice Rathbun and a jury in ■ February, 1918, and after a trial lasting several days, the jury disagreed and the defendant was against committed to jail without bail.
The Constitution of this State provides that all persons imprisoned ought to be bailed by sufficient surety unless for offences punishable by death or by imprisonment for life when the proof of guilty is evident or the presumption great.
Sec. 9, Article 1.
As Mr. Justice Rathbun heard all of the testimony offered during the trial of this indictment, he has the necessary knowledge to properly determine whether the guilt of the defendant is so evident or the premuption of his guilty is so great as to render it improper to admit him to bail.
The defendant’s motion that he may be admitted to bail is therefore .referred to Mr. Justice Rathbun for his decision upon the same.